                Case 19-01298-MAM        Doc 418      Filed 07/10/20     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                West Palm Beach Division


IN RE:

CHANCE & ANTHEM, LLC,                                 CASE NO.: 18-16248-BKC-MAM

       Debtor,
_______________________________/
ROBERT C. FURR, not individually but
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,

v.                                                    ADV.PRO.NO.: 19-1298-BKC-MAM-A

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et. al,

      Defendants,
_________________________________/

                  DEFENDANT'S, JEFFREY M. SISKIND, OBJECTIONS TO
                       ADMISSIBILITY OF TRUSTEE'S EXHIBITS

         JEFFREY M. SISKIND (“Movant” or “Siskind”), by and through undersigned counsel,

hereby files this, his Objections to the Admissibility of the Plaintiff's, Robert C. Furr, Trustee in

Bankruptcy for Chance & Anthem, LLC (“Trustee” or “Plaintiff”) Exhibits pursuant to this

Court’s Order Setting Pretrial as follows:

                                   GENERAL OBJECTIONS

         Movant objects to Trustee's Exhibits because they were filed out of time, with no prior

request for extension of time or explanation for the late filing. More importantly, many of

Trustee’s exhibits have no relevance whatsoever to the issues in dispute.




                                                 1
              Case 19-01298-MAM           Doc 418      Filed 07/10/20    Page 2 of 4




                                    SPECIFIC OBJECTIONS


       1.      Siskind objects to the admission of the Trustee’s Exhibit # 1 through 147,

inclusive, into evidence pursuant to Federal Rule of Evidence 402, except as stated otherwise

herein. Siskind asserts that said aforementioned Exhibits have no relevance to the issues before

the Court or the issues to be determined at the trial in this matter.

       2.      Siskind objects to the admission of Trustee’s Exhibit #31 into evidence pursuant

to Federal Rule of Evidence 106. Pursuant to Federal Rule of Evidence 106 when a writing is

introduced into evidence, the entirety of the writing should be considered with it. The Movant

concedes the proposed document is complete in and of itself; however, when considered in the

totality of the situation, this document alone fails to explain or evidence the complete picture.

       3.      Siskind objects to the substance of Trustee’s Exhibits # 1 through 147, inclusive,

except as stated otherwise herein, and demands cross examination of whomever the Trustee puts

forth to authenticate each Exhibit; otherwise, pursuant to Federal Rules of Evidence 801, 802,

803 and 804, which Exhibits should not be admitted into evidence on the grounds that it is

inadmissible hearsay and otherwise unreliable.

       4.      Siskind objects to the admission or utilization of the Trustee's Exhibit #123,

Expert Report of Alan Barbee. Pursuant to Federal Rule of Civil Procedure 26(e), the Trustee

was required to provide any expert reports by a date certain, after which the Trustee provided

Siskind with another expert report, intending that the latter one be used at trial. On June 25,

2020, after the deadline to provide expert reports, the Trustee provided Siskind with a

Supplement to the Expert Report. The Supplement to the Expert Report was not provided based

upon the original expert report being incomplete or incorrect. Rather, the Supplement to the

Expert Report was merely prepared to annul Siskind's allegations as to solvency and to perfect



                                                   2
              Case 19-01298-MAM             Doc 418         Filed 07/10/20             Page 3 of 4




the Trustee's litigation strategy. As such, Siskind objects to the admissibility of the Supplement

to the Expert Report, and pursuant to Federal Rule of Civil Procedure 37(c)(1), seeks to preclude

the Supplemented Expert Report. Additionally, to whatever extent the Trustee seeks to rely upon

the initial expert report, Siskind objects on the basis the initial expert report was supplemented

and is not properly before this Court.

       5.      The Debtor objects to Trustee exhibit no. 147 as protected by the confidentiality

order, as well as relevancy and hearsay.

       6.      Notwithstanding the foregoing, Siskind does not object to Trustee exhibit nos. 28,

36, 61, 62, 88, 94, 98, 99, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111 and 126.

       7.      Siskind reserves on amending these objections as necessary to respond to exhibits

intended to be introduced by the Trustee.



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing was furnished on this 10th day of July,
2020, via CM/ECF to all persons authorized to receive notices, electronically, as set forth on the
attached Service List and by U.S. Mail, postage prepaid, to all parties listed on the attached
Service List who are not authorized to receive notices, electronically, through the Court’s
CM/ECF system.
                               S I S K I N D L E G A L, P L L C


                                  _______/s/ Jeffrey M. Siskind_______
                                  Jeffrey M. Siskind, Esq. FBN 138746
                              1629 K Street, Ste. 300, NW Washington, DC 20006
                            113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                              3465 Santa Barbara Drive Wellington, Florida 33414
                           TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                             Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com




                                                       3
             Case 19-01298-MAM          Doc 418   Filed 07/10/20   Page 4 of 4




                                        SERVICE LIST

Robert C. Furr, Chapter 7 Trustee
Via email to jgenovese@gjb-law.com, jsuarez@gjb-law.com, bgruher@gjb-law.com

Jeffrey M. Siskind, individually
Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually
Via e-mail to philip@philipharris.com

Siskind Legal Services, LLC
Via e-mail to jeffsiskind@msn.com

Second Siskind Family Trust
Via e-mail to philip@philipharris.com

CannaMed Pharmaceuticals, LLC
Via e-mail to philip@philipharris.com

Sovereign Gaming and Entertainment, LLC
Via e-mail to philip@philipharris.com

Florida’s Association of Community Banks and Credit Unions, Incorporated
Via e-mail to philip@philipharris.com

Sympatico Equine Rescue, Incorporated
Via e-mail to philip@philipharris.com




                                             4
